Citation Nr: 0826231	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for left eye 
herpes simplex keratitis (HSK) with corneal scarring.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 until April 
2000.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
left eye HSK with corneal scarring, evaluated as 
noncompensable, effective April 25, 2005.


FINDINGS OF FACT

1.  The veteran's left eye disability has been manifested as 
no worse than corrected visual acuity 20/50+ in the left eye 
with no loss of visual fields, and 20/20 vision in the right 
eye.

2.  The veteran does not have keratitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for left eye 
HSK with corneal scarring have not been met. 38 U.S.C.A.§§ 
1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code (DC) 
6001, 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  There is no indication 
of pertinent records other than those already in the claims 
folder.  The veteran has been afforded two VA compensation 
and pension examinations and sufficient medical opinions have 
been obtained.

As there is no indication that there is any outstanding 
pertinent evidence, the Board may proceed with consideration 
of the veteran's claim.



Left Eye Disability

A February 2006 rating decision granted service connection 
for the veteran's left eye disability and rated it 
noncompensable under DC 6079 for impairment of his central 
visual acuity.  The veteran has indicated that he disagrees 
with this evaluation because it fails to take into account 
the non-correctable blurry vision he experiences in his left 
eye.

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction. Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated. Funduscopic and ophthalmological 
findings must be recorded.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus in which 
contact lenses are medically required. 38 C.F.R. § 4.75 
(2007).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the impairment of 
visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079. A disability rating for visual impairment is based on 
the best distant vision obtainable after the best correction 
by glasses. 38 C.F.R. § 4.75. The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye. 38 C.F.R. § 4.83a.

A 10 percent rating requires vision in one eye correctable to 
20/50, and vision in the other eye correctable to 20/40. 38 
C.F.R. § 4.84a, DC 6079.

DC 6000 through 6009 provide for evaluation of diseases of 
the eye under general criteria, which in turn provides that 
chronic forms of the diseases listed in those diagnostic 
codes are rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest- requirements, or 
episodic incapacity. An additional 10 percent rating is 
combined during active pathology. The minimum evaluation 
during active pathology is 10 percent. See 38 C.F.R. § 4.84a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

The veteran's service treatment records show that in August 
1990 the veteran was diagnosed with a left eye herpetic 
infection that had resulted in a corneal abrasion.  The 
infection reappeared in May 1993.  A December 1999 separation 
examination noted that his vision was corrected to 20/20 in 
both eyes.

An April 2005 VA eye clinic examination noted that the 
veteran was stable but needed an evaluation for new glasses.  
He was noted to have a history of HSK infection without 
recurrence.  His last infection had been many years ago.  His 
corrected vision was 20/30 in each eye.  His confrontation 
fields were full, motility was full, and his pupils were 
round, equal and reactive to light.  His cornea was clear, 
his iris was normal, and his lens was clear.

At a September 2005 VA compensation and pension examination 
he was noted to have a history of HSK that had caused some 
scarring.  His corrected left eye vision was 20/40.  His 
vision was 20/20 on the right.  He had a full range of motion 
of the extraocular muscles.  The impressions were inactive 
HSK and corneal scarring secondary to keratitis and no 
diabetic retinopathy.

During VA outpatient treatment in May 2006, an HSK scar was 
noted in the nasal central quadrant.  There was lattice 
degeneration with a hole at the edge, which was well 
pigmented.  It was again reported that there had been no 
recurrences of HSK

In his substantive appeal dated in November 2006 the veteran 
wrote that his best corrected visual acuity for his left eye 
was 20/25 and 20/20 his right eye, but that the corneal scar 
limited his best possible vision.   He reported glare 
symptoms at night due to the corneal scar.

A February 2007 VA compensation and pension examination, the 
veteran reportedly had no complaints.  His corrected left eye 
vision was noted to be 20/40, with full range of motion of 
the extraocular muscles.  Right eye vision was 20/20.  His 
pupils were described as equal, round and reactive to light.  
Some corneal left eye scarring was also present in the nasal 
quadrant with poor wetting.  The impression was decreased 
vision due to HSK in 1992.

A May 2007 VA eye clinic notes indicates that the veteran's 
corrected left eye vision was 20/50+ and his corrected right 
eye vision was 20/20.  The veteran complained of decreased 
ability to see in the distance.  His visual fields were full 
in both eyes.  An impression of refractive error and old HSK 
left eye corneal scar was made.

Treatment records are negative for a recurrence of HSK after 
May 1993.

The veteran clearly has some residual left eye visual 
deficit.  His most recent VA evaluation revealed that his 
corrected visual acuity was 20/50+ in the left eye.  However, 
this deficit does not meet the criteria for a 10 percent 
rating evaluation, which requires that the best corrected 
visual acuity be 20/50 in one eye and 20/40 in the other eye, 
or worse.  DC 6079.  The non-service connected right eye 
would be for consideration in evaluating the service 
connected eye, only if there was blindness in both eyes.  
38 C.F.R. § 3.383(a)(1) (2007).  The record shows that the 
veteran has had normal or noncompensable loss of visual 
acuity throughout the appeal period.

A compensable evaluation is not available on the basis of 
loss of field of vision, inasmuch as examinations have shown 
full visual fields.  As no evidence has been presented that 
the veteran has suffered from keratitis since 1993, the 
condition is not chronic and is not therefore eligible for a 
rating under DC 6001.

While the veteran has reported blurry left eye vision, the 
rating schedule does not provide for a compensable rating on 
that basis, absent sufficient loss of visual acuity or visual 
fields.

The evidence shows that at no time since the claim was 
received has the disability met any applicable criteria for a 
compensable rating, thus rendering staged ratings 
inappropriate.

The Board has considered the doctrine of reasonable doubt.  
The weight of the evidence is against the veteran's claim, 
therefore that doctrine is not for application and the claim 
is denied.  38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Ratings

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's left eye disability is manifested by loss of 
visual acuity.  Such loss is contemplated by the rating 
schedule.  The veteran has reported blurring, which, although 
not specifically compensated in the rating criteria, is 
compensated on the basis of any resulting loss of visual 
acuity or field of vision.  There is no evidence of 
exceptional factors such as frequent periods of 
hospitalization or marked interference with employment.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for left eye HSK with corneal scarring is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


